Citation Nr: 1754264	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected left shoulder degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his pastor


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced a rating for a left shoulder disability from 20 percent to 10 percent effective May 1, 2009.  In an August 2013 rating decision, the RO increased the Veteran's service-connected left shoulder disability rating from 10 percent to 20 percent effective January 12, 2011.

The appeal was previously before the Board in March 2015 and March 2017.  The March 2015 Board decision, which was effectuated by an August 2015 rating decision, restored an evaluation of 20 percent for service-connected left shoulder with degenerative changes effective May 1, 2009.  The March 2015 and March 2017 Board decisions remanded entitlement to a rating in excess of 20 percent for service-connected left shoulder degenerative changes for additional development.

In January 2015, the Veteran, along with his wife and his pastor, appeared at a hearing before the undersigned Veterans Law Judge (VLJ).   

In September 2017, additional medical evidence was associated with the claims file.  The Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's minor, left shoulder disability is productive of limitation of motion to 25 degrees or less from the side; ankylosis; a fibrous union, nonunion or the loss of the head of the humerus; or recurrent dislocation at the scapulohumeral joint.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5200-03 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left shoulder disability is more severe than the currently assigned rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's left shoulder disability is currently rated 20 percent under 38 C.F.R. §4.71a; DC 5010-5201.  Hyphenated diagnostic codes are used when a rating requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2017).  DC 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under DC 5003.  DC 5003, however, does not provide ratings higher than 20 percent.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his left shoulder is his minor shoulder for rating purposes. 

Under DC 5201, assignment of a 20 percent evaluation of the minor shoulder is warranted for limitation of motion of the arm midway between the side and shoulder level.  In addition, if arm motion is limited to shoulder level, assignment of a 20 percent disability evaluation is also warranted.  To warrant the assignment of a 30 percent evaluation for a disability on the basis of limitation of motion of the minor arm, motion must be limited to 25 degrees from the side.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees.

DC 5200 pertains to ankylosis of scapulohumeral articulation.  A rating of 30 percent is warranted for intermediate between favorable and unfavorable and a rating of 40 percent is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side. 

DC 5202 pertains to impairment of the humerus.  Higher ratings of 40, 50, and 70 percent are warranted where there is fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.

DC 5203 pertains to impairment of the clavicle or scapula, and does not provide a rating higher than 20 percent for the minor joint. 

The October 2008 VA examination shows left shoulder forward flexion and abduction to 120 degrees.  A February 2009 private treatment record shows abduction to 130 degrees.  A January 2010 VA treatment record shows range of motion questionably limited to approximately 45 degrees in flexion and abduction due to pain.

The January 2011 VA examination showed for forward flexion to 50 degrees and abduction to 40 degrees, both with pain throughout.  The Veteran was unable to perform repetitions or tolerate any resistance secondary to pain.  At the September 2015 VA examination, flexion and abduction were limited to 120 degrees.  

The July 2017 VA examiner tested active, passive, and weight-bearing range of motion in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016) and pursuant to the March 2017 Board remand directives.  Range of motion was greater than 25 degrees from the side on all testing.  The Veteran reported no flare-ups at the January 2011, September 2015, and July 2017 VA examinations.  

In sum, the Board finds the Veteran's range of motion is greater than 25 degrees from the side throughout the appeal period.  Accordingly, a rating in excess of 20 percent is not warranted under DC 5201.

Additionally, the Board finds that a rating is excess of 20 percent is not assignable under DCs 5200 or 5202.  There is no evidence of ankylosis, which would warrant consideration under DC 5200.  See September 2015 and July 2017 VA examinations.  In regard to DC 5202, there is no evidence of fibrous union, nonunion, or the loss of the head of the humerus.  See September 2015 and July 2017 VA examinations.  


ORDER

A rating in excess of 20 percent for a left shoulder disability is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


